06/21/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 22-0136



                                  No. DA 22-0136


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

NEEGE R. NELSON,

             Defendant and Appellant.


                            GRANT OF EXTENSION


      Upon consideration of Appellee’s motion for a 30-day extension of time, and

good cause appearing therefor, Appellee is granted an extension of time to and

including July 25, 2022, within which to prepare, serve, and file its response brief.




MLP                                                                     Electronically signed by:
                                                                           Bowen Greenwood
                                                                       Clerk of the Supreme Court
                                                                              June 21 2022